Citation Nr: 1221257	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-32 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that continued a 20 percent evaluation for lumbosacral strain.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased evaluation for lumbosacral strain, currently rated as 20 percent disabling.  He contends that his back disability has worsened in severity.  

The Board observes that the Veteran's most recent VA examination was in April 2005.  Since the April 2005 examination, numerous medical records show treatment for the Veteran's back that indicate that the condition may have worsened since the last VA examination.  Indeed, private treatment records show that the Veteran had lumbar laminectomy and discectomy surgery in September 2008.  In light of the evidence suggesting a worsening condition, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his low back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Finally, given the nature of the Veteran's disability, it is likely that he receives ongoing treatment.  The most recent VA treatment records are current only as of July 2008, and no subsequent treatment records are available on Virtual VA.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2).  Therefore on remand, any additional VA treatment records dated after July 2008 must be printed and added to the file for the Board's review.  See 38 C.F.R. § 3.159(c); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA examination must consider the Veteran's prior medical history).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to his disability.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain these records.  Obtain complete copies of VA outpatient treatment records dated from July 2008 to the present and associate these records with the claims file. 

2. Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of the symptoms of his low back disability.  He should be provided an appropriate amount of time to submit this lay evidence.

3. After associating any pertinent outstanding records, arrange for an appropriate VA examination to determine the current nature, extent, frequency and severity of his service-connected low back disability, and any neurological impairment related to the current back disability.  Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

4. The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., his pain-free range of motion. 

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner must also discuss the nature and severity of the Veteran's left and right-sided lower extremity impairment.

The examiner must also state whether he has any bowel or bladder problems related to his low back disability. 

Finally, the examiner must also opine as to the impact the Veteran's low back disability, including his left and right lower extremity impairment, has on his ability to secure or follow a substantially gainful occupation.  

5. Then readjudicate the appeal.  If any benefit sought remains denied the Veteran and his accredited representative must be furnished with a supplemental statement of the case (SSOC) and given a reasonable period in which to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

